MEMORANDUM ***
Harold Atkins appeals the district court’s decision to deny him fees and expenses for his previous merits appeal to this court and for the litigation over the appropriate fees and expenses. Because the parties are familiar with the factual and procedural history of this case, we will not recount it here.
After careful consideration of the record and the briefs, we conclude that the district court properly followed the mandate issued by this court in Atkins v. Apfel, 154 F.3d 986 (9th Cir.1998). The district court employed the proper legal principles and did not abuse its discretion in applying the law to the facts. Thus, we affirm the district court’s award of attorneys’ fees pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d)(1)(A).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.